Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 of US Patent No. 9782585. Although the claims at issue are not identical, they are not patentably distinct from each other because both applications claim delivering neuromodulation electrical stimulation to a head region of a user, and performing adjustments to the stimulation being delivered based on user performing a task.
Claim(s) 1 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of US Patent No. 9757561. Although the claims at issue are not identical, they are not patentably distinct from each other because both applications claim delivering neuromodulation electrical stimulation to a head region of a .
Claim(s) 1 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of US Patent No. 9802042. Although the claims at issue are not identical, they are not patentably distinct from each other because both applications claim delivering neuromodulation electrical stimulation to a head region of a user, and performing adjustments to the stimulation being delivered based on user performing a task.
Claim(s) 1 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 4 of US Patent No. 10143842. Although the claims at issue are not identical, they are not patentably distinct from each other because both applications claim delivering neuromodulation electrical stimulation to a head region of a user, and performing adjustments to the stimulation being delivered based on user performing a task.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wu et al. (US 20110112590). Wu discloses providing electrical stimulation 54 to a user 12 (Fig. 1, section 0057), as the user undergoes a set of events pertaining to neurological activity of the user within a time window 59 (section 0093), the method comprising: providing an electrical stimulation device 16, 20 at a head region 13 of the user 12 (Fig. 1, section 0028); and with the electrical stimulation device, providing an electrical stimulation session, characterized by a stimulation parameter and a set of portions, to a brain region of the user in association with the time window (sections 0047, 0050, 0160), wherein providing the electrical stimulation session comprises: delivering a first portion 312 of the set of portions 312, 314 of the electrical stimulation session to the brain region of the user in association with a first event 304 of the set of events 304, 306, 308, 310 (Fig. 8, section 0160), delivering a second portion 316 of the set of portions of the electrical stimulation session to the brain region of the user in association with a second event 306 of the set of events 304, 306, 308, 310 (Fig. 8, section 0160), and providing at least one resting period 320, 322, 324,  between the first portion and the second portion of the electrical stimulation session, while maintaining an aggregate amount of the stimulation parameter of the electrical stimulation session provided to the user during the time window below a maximum limit (section 0160-0162, 0168, 0171, processor may deactivate therapy delivery to substantia nigra and subthalamic nucleus based on the determined sleep stage, processor may deactivate electrical stimulation to .
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JON ERIC C MORALES whose telephone number is (571)272-3107. The examiner can normally be reached Monday-Friday 830AM-530PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/JON ERIC C MORALES/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        

/J.C.M/Primary Examiner, Art Unit 3792